
	

113 HRES 37 IH: Recognizing the 200th anniversary of the Battles at the River Raisin and the significance of these battles during the War of 1812.
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Walberg (for
			 himself, Mr. Dingell,
			 Mr. Benishek,
			 Mr. Bentivolio,
			 Mr. Camp, Mr. Conyers, Mr.
			 Huizenga of Michigan, Mr.
			 Kildee, Mr. Levin,
			 Mrs. Miller of Michigan,
			 Mr. Peters of Michigan,
			 Mr. Rogers of Michigan, and
			 Mr. Upton) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing the 200th anniversary of the
		  Battles at the River Raisin and the significance of these battles during the
		  War of 1812.
	
	
		Whereas from January 18 to January 22, 1813, the military
			 forces of the United States and Great Britain engaged in the Battles of
			 Frenchtown, which have come to be commonly referred to as the Battles of River
			 Raisin;
		Whereas the battles on the north bank of the River Raisin
			 were some of the largest engagements of the War of 1812, and the largest battle
			 ever to be fought on Michigan soil;
		Whereas the conflicts were some of the bloodiest
			 engagements during the War of 1812;
		Whereas of the 934 members of the United States Armed
			 Forces who fought here, only 33 escaped death or capture;
		Whereas the Battles of the River Raisin had a significant
			 effect on the campaign for the Great Lakes and inspired one of the great
			 rallying cries of the War of 1812, Remember the Raisin!;
		Whereas each January on the anniversary of the battle, a
			 memorial service is held commemorating the service of the Citizens of the
			 United States, the United Kingdom, France, Canada, and Native Americans who
			 fought at the Battle of River Raisin;
		Whereas the River Raisin Battlefield Site was established
			 as a Michigan State Historic Site on February 18, 1956, and was placed on the
			 National Register of Historic Places on December 10, 1982;
		Whereas since 1990 the Monroe County Historical Commission
			 and the Monroe County Historical Society have managed the Monroe River Raisin
			 Battlefield Visitor Center, a source of community pride and a resource for
			 information about the Battle of River Raisin;
		Whereas the Omnibus Public Land Management Act of 2009
			 (Public Law 111–11) authorized the establishment of the River Raisin National
			 Battlefield Park at Monroe, Michigan;
		Whereas, on October 22, 2010, the River Raisin National
			 Battlefield Park was established as the 393rd unit of the United States
			 National Park Service and is the only National Battlefield Park representing
			 the War of 1812; and
		Whereas the 200th anniversary of the Battles of the River
			 Raisin are January 18 to January 22, 2013: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 200th anniversary of the
			 Battles of River Raisin;
			(2)pays tribute to
			 the members of the United States Armed Forces who died at River Raisin;
			(3)recognizes the
			 work of the River Raisin Battlefield Visitor Center in Monroe, Michigan, a
			 cooperative effort of the Monroe County Historical Commission, Monroe County
			 Historical Society, National Park Service and the City of Monroe in preserving
			 and maintaining this battlefield and the legacy of those who fought for future
			 generations; and
			(4)encourages the
			 people of the United States to visit the River Raisin National Battlefield Park
			 on the occasion of this bicentennial anniversary.
			
